Citation Nr: 1233171	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  97-10 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher disability rating for residuals of a right meniscectomy, rated as 20 percent disabling for the period prior to July 8, 2000, 30 percent disabling for the period between July 8, 2000 and September 1, 2003, and 10 percent disabling beginning September 1, 2003. 

2.  Entitlement to restoration of a 30 percent rating for residuals of a right meniscectomy for the period beginning September 1, 2003. 

3.  Entitlement to an initial disability rating greater than 10 percent for right knee arthritis. 

4.  Entitlement to a disability rating greater than 10 percent for left knee arthritis.

5.  Entitlement to a total disability rating based on individual unemployability based on service-connected disabilities (TDIU).  



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to July 1982.  This case comes before the Board of Veterans' Appeals  (Board) on appeal from February 1997 and June 2003 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

Specifically, in the February 1997 rating decision the RO continued a 10 percent disability rating for the Veteran's service-connected right knee disorder.  Subsequently, by rating decision dated in July 1997 the RO increased the Veteran's disability rating for "residuals of lateral meniscectomy, right knee" to 20 percent disabling effective January 24, 1997.  The 20 percent rating for the right knee was continued by rating decision dated in May 1998.  In the May 1998 rating decision the RO also granted a separate rating for degenerative joint disease of the right knee and assigned a 10 percent disability rating as indicated in the code sheet; however, the RO in the rating decision mischaracterized the issue as degenerative joint disease of the left knee.  Thereafter, the Veteran perfected an appeal of the February 1997 decision.  In connection with this appeal the Veteran testified before a hearing officer at the RO in February 1998.  A transcript of this proceeding has been associated with the claims file.  The Board remanded this claim in February 1999 for additional VA treatment records as well as a VA examination.  

Subsequently, by rating decision dated in October 2000 the RO increased the Veteran's disability rating for "residuals of lateral meniscectomy, right knee" to 30 percent disabling effective July 8, 2000.  In a February 2001 rating decision the RO granted service connection for the left knee traumatic arthritis effective May 8, 2000.  The RO also denied a TDIU.  By rating decision dated in March 2002 the RO granted a temporary 100 percent evaluation for the Veteran's April 2001 right knee surgery under the provisions of 38 C.F.R. § 4.30 effective April 10, 2001 and continued a 30 percent evaluation for the right knee effective August 1, 2001.  The RO also granted service connection for postoperative scars of the right knee assigning a noncompensable disability rating effective April 30, 2001.  

By rating decision dated in January 2003 the RO, in part, continued a 10 percent disability rating for "traumatic arthritis of the right knee", continued a noncompensable disability rating for the right knee scar, proposed to decrease the Veteran's disability ratings for the left knee and "residuals of lateral meniscectomy, right knee" to noncompensably disabling, and denied a TDIU.  The proposal to reduce the ratings for the knees was due, in part, by the Veteran's failure to report to a November 2002 scheduled VA examination.  Subsequently, by rating decision dated in June 2003 the RO effectuated the proposed reduction, reducing the Veteran's disability ratings for the left knee and "residuals of lateral meniscectomy, right knee" to noncompensably disabling effective September 1, 2003.  Thereafter, the Veteran perfected an appeal of the June 2003 reductions.  Subsequently, by rating decision dated in September 2009 the RO increased the Veteran's disability rating for the left knee to 10 percent disabling effective July 28, 2009.  

In August 2010 the Veteran testified at a hearing before a now retired Veterans Law Judge at the Board's Central Office in Washington, D.C. A transcript of this proceeding has been associated with the claims file.  The Veteran was offered the opportunity to have an additional hearing before another Veterans Law Judge in correspondence dated in April 2012.  Significantly, the April 2012 letter stated that the veteran had 30 days to respond to this letter; otherwise the Board will assume that the Veteran does not want another hearing and proceed accordingly.  The Veteran failed to respond to this letter within 30 days, thus the Board will now proceed with the adjudication of this case.

This case was again remanded by the Board in September 2010.  Subsequently, by rating decision dated in July 2011 the RO increased the Veteran's disability rating for residuals of lateral meniscectomy, right knee" to 10 percent disabling effective September 1, 2003 and continued a 10 percent disability rating for the left knee and assigned an effective date of September 1, 2003.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the Virtual file shows part of a March 2012 rating decision.  While the entire March 2012 rating decision is not available in the Virtual VA it appears that, in this rating decision, the RO denied service connection for right knee nerve damage (claimed as neuropathy) and also denied service connection for diabetes mellitus as secondary to the service-connected disability of residuals of lateral meniscectomy, right knee on the basis that no new and material evidence had been submitted.

Notably, the Veteran was previously represented by the Disabled American Veterans at the time of the February 1999 and September 2010 Board remands.  However, in December 2011 correspondence the Veteran revoked this representation.  He is currently unrepresented.   

As above, this case was previously before the Board in February 1999 and September 2010 at which times the case was remanded for more development.  With regard to the issues decided below, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a May 2010 statement the Veteran claimed that he was entitled to service connection for heart trouble.  It does not appear that this issue has been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, prior to and beginning July 8, 2000 as well as September 1, 2003, the residuals of a right meniscectomy have been manifested by subjective complaints of severe lateral instability.  

2.  The Veteran's right knee arthritis is currently manifested by subjective complaints of pain and objective findings of range of motion limited, at most, from 5 to 90 degrees.

2.  The Veteran's left knee arthritis is currently manifested by subjective complaints of pain and objective findings of range of motion limited, at most from 0 to 110 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating, and no higher, for residuals of a right meniscectomy have been met throughout the pendency of the appeal 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5257 (2011).

2.  The criteria for an initial disability rating greater than 10 percent for right knee arthritis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010, 5260, 5261 (2011).

3.  The criteria for a disability rating greater than 10 percent for left knee arthritis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his bilateral knee disorders are more disabling than evaluated prior to and beginning July 8, 2000.  Service treatment records show that the Veteran injured his right knee during calisthenics in July 1981.  Subsequently, he underwent arthroscopic surgery which revealed a right lateral meniscus tear and an incompetent anterior cruciate ligament.  Immediately upon discharge from military service the Veteran submitted a claim for service connection for a right knee disorder.  He was afforded a VA examination in January 1983 which showed a diagnosis of internal derangement of the right knee and, by rating decision dated in April 1983, the RO granted service connection for residuals, right knee injury and assigned a 10 percent disability rating effective July 9, 1982, the day after the Veteran's discharge from military service.  

Subsequently, in April 1983 the Veteran underwent surgery on his right knee, specifically arthroscopy, arthrotomy, partial lateral meniscectomy.  By rating decision dated in July 1983 the RO granted a temporary 100 percent evaluation for the Veteran's April 1983 right knee surgery under the provisions of 38 C.F.R. § 4.30 effective April 5, 1983 and continued a 10 percent evaluation for the right knee effective June 1, 1983.  By rating decisions dated in September 1984 and March 1990 the RO continued the 10 percent disability rating for the right knee.  

The Veteran submitted a claim for an increased rating for his right knee disorder in February 1997.  At that time the Veteran wrote that he had undergone three separate surgeries for his right knee disorder, most recently in January 24, 1997.  By rating decision dated in February 1997 the RO continued a 10 percent disability rating for the Veteran's service-connected right knee disorder.  The Veteran disagreed with this decision and was afforded a VA examination in June 1997.  Subsequently, by rating decision dated in July 1997 the RO increased the Veteran's disability rating for "residuals of lateral meniscectomy, right knee" to 20 percent disabling effective January 24, 1997.  The 20 percent rating for the right knee was continued by rating decision dated in May 1998.  In the May 1998 rating decision the RO also granted a separate rating for degenerative joint disease of the left knee assigning a 10 percent disability rating effective July 1, 1997.  Thereafter, the Veteran perfected an appeal of the February 1997 decision.  The Board remanded this claim in February 1999 for additional VA treatment records as well as a VA examination.  

The Veteran underwent VA examinations for his knees again in July and September 2000.  Subsequently, by rating decision dated in October 2000 the RO increased the Veteran's disability rating for "residuals of lateral meniscectomy, right knee" to 30 percent disabling effective July 8, 2000.  The Veteran underwent another VA examination for his knees in January 2001.  In a February 2001 rating decision the RO granted service connection for traumatic arthritis of the left knee effective May 8, 2000.  The Veteran underwent surgery on his right knee again in April 2001.  He was afforded another VA examination for his right knee in September 2001.  By rating decision dated in March 2002 the RO granted a temporary 100 percent evaluation for the Veteran's April 2001 right knee surgery under the provisions of 38 C.F.R. § 4.30 effective April 10, 2001 and continued a 30 percent evaluation for the right knee effective August 1, 2001.  The RO also granted service connection for postoperative scars of the right knee assigning a noncompensable disability rating effective April 30, 2001.  

By rating decision dated in January 2003 the RO, in part, continued a 10 percent disability rating for "traumatic arthritis of the right knee", continued a noncompensable disability rating for the right knee scar, proposed to decrease the Veteran's disability ratings for the left knee and "residuals of lateral meniscectomy, right knee" to noncompensably disabling, and denied a TDIU.  The proposal to reduce the ratings for the knees was due, in part, by the Veteran's failure to report to a November 2002 scheduled VA examination.  Thereafter, the Veteran underwent VA examination in April 2003.  Subsequently, by rating decision dated in June 2003 the RO effectuated the proposed reduction, reducing the Veteran's disability ratings for the left knee and "residuals of lateral meniscectomy, right knee" to noncompensably disabling effective September 1, 2003.  Thereafter, the Veteran perfected an appeal of the June 2003 reductions.  He underwent VA examination in July 2009.  Subsequently, by rating decision dated in September 2009 the RO increased the Veteran's disability rating for the left knee to 10 percent disabling effective July 28, 2009.  

This case was again remanded by the Board in September 2010.  Subsequently, by rating decision dated in July 2011 the RO increased the Veteran's disability rating for "residuals of lateral meniscectomy, right knee" to 10 percent disabling effective September 1, 2003 and continued a 10 percent disability rating for the left knee and assigned an effective date of September 1, 2003.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999). Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Also, VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.

The Veteran's "residuals of lateral meniscectomy, right knee" are currently rated under DC 5257.  Pursuant to DC 5257 other impairment of the knee is rated as follows: 10 percent for slight recurrent subluxation or lateral instability; 20 percent for moderate recurrent subluxation or lateral instability; and 30 percent for severe recurrent subluxation or lateral instability.  

The words "slight," "moderate" and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

The Veteran's bilateral knee arthritis is rated under DC 5010.  DC 5010 provides that arthritis that is due to trauma and substantiated by x-rays shall be rated as degenerative arthritis under DC 5003.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.

If the joint is affected by limitation of motion but the limitation of motion is non-compensable under the appropriate diagnostic code, a 10 percent rating applies for each such group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent rating applies for X-ray evidence of involvement of two or more minor joint groups. A 20 percent rating applies for X-ray evidence of involvement of two or more minor joint groups, with occasionally incapacitating exacerbations. 

Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees and a 20 percent rating is warranted for flexion limited to 30 degrees.  Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees and a 20 percent rating is warranted for extension limited to 15 degrees.  Plate II indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.

Where a claimant has both limitation of flexion and limitation of extension of the same leg, he must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Under certain circumstances, a separate disability evaluation may be assigned for arthritis of the knee under DC 5003 in addition to the rating for instability under DC 5257.  VAOPGCPREC 9-98 and VAOPGCPREC 23-97.

Relevant Medical Evidence

Evidence relevant to the level of severity of the Veteran's bilateral knee disorders includes VA examination reports dated in June 1997, July 2000, September 2000, January 2001, September 2001, April 2003, and July 2009.  

During the June 1997 VA examination the Veteran reported a 16 year history of right knee pain after twisting his knee while mountain climbing during his winter survival exercises during military service.  He stated that after twisting his knee it immediately swelled and remained so for approximately two weeks.  Following resolution of this swelling he noted intermittent bouts of his knee catching and locking with intermittent falls as a result of this.  He also noted that since the injury he experienced intermittent swelling of his knee.  He underwent arthroscopic surgery in 1981 (during military service) which revealed a right lateral meniscus tear and an incompetent anterior cruciate ligament.  He underwent partial meniscectomy at that time with transient improvement of his symptoms.  The Veteran subsequently noted gross instability to his right knee with persistent bouts of giving way and falling.  This resulted in the return of complaints along the lateral joint line which resulted in an additional right knee arthroscopy in 1983 where a lateral meniscectomy was performed along with removal of loose bodies within the knee.  Since that time the Veteran noted a progressively deteriorating course with his right knee.  He stated that the knee hurt him constantly and interfered with his ability to do heavy lifting or prolonged ambulation.  In January 1997 the Veteran underwent a third arthroscopic procedure where a diagnostic arthroscopy revealed: 1) an incompetent ACL (anterior cruciate ligament), 2) grade II-III degenerative articular compartments, 3) grade II patella femoral arthritis, and 4) multiple loose bodies.  Debridement and removal of the loose bodies was performed at that time, however, no repair of the ACL was performed.  

Upon physical examination the examiner noted that there was quadriceps atrophy with a thigh circumference measuring 41 centimeters (cm) on the right and 44 cm on the left.  This was measured 4 cm from the superior pole of the patella bilaterally.  There was a well healed scar overlying the anterolateral aspect of his right knee at the level of the joint line consistent with an operative open lateral meniscectomy.  There were well healed arthroscopic porthole sites medial and lateral to the patella tendon.  The Veteran demonstrated a positive Lochman's examination.  There was no knee effusion noted.  There was normal patella tracking evident with active extension.  There was tenderness along the medial and lateral patella facets.  His range of motion was from 0 to 110 degrees.  There was positive patella femoral crepitance identified.  On standing, there was 10 degrees of valgus.  He was stable to varus and valgus stress.  There was a loose body easily palpated in the suprapatellar pouch.  

Radiographs of the right knee demonstrated joint space narrowing in the lateral compartment with a squaring of the lateral femoral condyle consistent with advanced degenerative changes over the lateral compartment of his knee.  There were also patella femoral osteophytes as well as medial tibial femoral osteophytes as well.  The diagnosis was:  1.  Traumatic osteoarthritis, right knee, 2.  Incompetent ACL, right knee, 3.  Loose body, right knee, and 4.  Quadriceps atrophy, right knee.  

During the July 2000 VA examination the Veteran complained of pain, weakness, stiffness, and swelling.  He also reported a history of three arthroscopies.  He stated that walking caused him pain and that rest helped alleviate it.  He used crutches and denied a history of dislocations or inflammatory arthritis.  He was reportedly unemployed but trying to go back to school to become a chaplain.  The Veteran reiterated a history of right knee catching and locking with falls along with his three surgeries, first in 1981, again in April 1983, and again in January 1997.  

Upon physical examination the Veteran had significant quadriceps atrophy.  He had range of motion from 0 to 110 degrees.  He was stable to varus and valgus.  He had some laxity to anterior drawer and had a negative posterior drawer.  He was nontender at the mediolateral joint line.  He did have 4/5 quadriceps strength with atrophy on this side.  He also had +1 effusion.  He had a negative McMurray.  He did have positive patellofemoral crepitans and also had +2 effusion.  He also had a well healed arthroscopic portal site as well as a well healed operative scar from what looked like a lateral meniscectomy.  Radiographs were unavailable at the time of the examiner's interpretation but radiographs of the knee were obtained.  The impression was traumatic osteoarthritis of the right knee along with a history of incompetent anterior cruciate ligament, loose bodies, and quadriceps atrophy.  

The Veteran complained of pain with standing for long periods.  He also complained of pain after resting for long periods or after increased activity.  This, according to the examiner, was consistent with osteoarthritis of the knee.  The Veteran reported that his knee bothered him when he stood for long periods of time.  He did have somewhat of an antalgic gait and did favor the right knee.  Again, he had 4/5 strength in the quadriceps on the right and 5/5 strength on the left.  This, according to the examiner, was consistent with the obvious quadriceps atrophy on examination.  The examiner noted that the quadriceps atrophy could be the cause of the giving way that the Veteran experienced when he walked.  The Veteran also had an anterior cruciate ligament brace, which he wore on the right knee, and a neoprene knee sleeve on the left.  

The examiner noted that given the three arthroscopy reports and the physical examination, the Veteran had moderate to severe degenerative changes in the affected knee.  According to the examiner, the quadriceps atrophy, which was noted in the June 1997 VA examination in addition to the July 2000 VA examination, could cause instability of the knee, especially with giving way.  The pain with standing for long periods, or pain with stiffness, which the Veteran experienced at night, would be consistent with degenerative joint disease, which would be noted on the operative note.  The grade 2 and 3 changes that were observed would be expected to get worse over time.  The examiner noted that it was not surprising that the Veteran was experiencing pain.  The examiner noted that the Veteran would do well with a sedentary type job and, if the pain continued to worse, he would be a candidate for a total knee arthroplasty.  However, the examiner noted that this should be delayed as long as possible considering the Veteran's young age.  Notably, the examiner indicated that the claims file was reviewed in connection with the examination.

During the September 2000 VA examination the Veteran indicated that his symptoms had not changed since the July 2000 VA examination.  Subjectively and objectively the Veteran walked with a cane in his left hand.  He stated that his symptoms were of his right knee.  He had positive symptoms of giving way and also had positive symptoms of pain.  His right leg was considerably weaker.  He walked approximately 100 yards, though his knee began to slip.  He stated that his knee also began to slip when he stood for greater than one hour.  

Upon physical examination of the right knee the Veteran had motion of 0 to 115 degrees.  He was stable to varus and valgus.  He had 2+ laxity to anterior drawer and had positive pivot shift.  He also had large medial joint line tenderness.  He had noted vastus medialis obliquus atrophy secondary to arthrosis of the knee.  He had moderate patellofemoral crepitus.  He also had mild bony changes noted of the knee, particularly in the medial knee joint.  The assessment was post-traumatic arthrosis of the right knee secondary to anterior cruciate ligament deficient knee.  The examiner noted that the Veteran had decreased tolerance to activity as well as recurrent giving way and effusions.  Notably, the examiner indicated that the claims file was reviewed in connection with the examination.

During the January 2001 VA examination the Veteran reported that he took pain medication (Naprosyn and Motrin) for his knees.  He reported that over the past four to five years he had started to have difficulty with the left knee secondary to compensating for the pain in his right knee.  He had pain on his left knee with walking.  He could not walk a block.  He was able to climb stairs, but slowly using his left leg.  

Upon physical examination the Veteran had active range of motion of his left knee from 0 to 120 degrees.  His cross leg was 4/5.  There was moderate crepitus with range of motion.  There was no valgus, varus, or anterior-posterior (AP) laxity.  There was no effusion but there was mild swelling and tenderness.  The examiner noted a history of a right knee injury in 1981 with development of pain in the left knee for the last four to five years.  The examiner indicated that it was possible for the left knee pain to be developing from a severe injury to the right knee.  The examiner recommended physical therapy and nonsteroidals for this problem.  He also recommended radiographic examination of the left knee.  

During the September 2001 VA examination the Veteran reported a recent surgery in April 2001 for his right knee for arthroscopy and foreign body and loose body removal, which he stated had improved his knee pain in terms of clicking, popping, and locking, but his knee still gave way and still swelled up on him.  The examiner noted that the Veteran had been noted in the past to have a significant amount of quadriceps atrophy, which was noted at the examination, and which was likely the reason the Veteran's knees gave out.  The Veteran also complained of swelling when the knee gave out.  Clicking and popping had improved but the giving way was still a difficult problem for him.  He did take Motrin and Ibuprofen which, occasionally, helped with the pain.  With regard to physical therapy, the Veteran stated that he had tried it occasionally but that the physicians who saw him abandoned it secondary to his significant atrophy.  

Upon physical examination the sensor mechanism was intact but his quads were 4/5 and 5/5 on the contralateral side.  Knee tracks well in the tibia femoral joint.  He had healed arthroscopy portals, however, without signs of infection.  He also had healed medial lateral joint incisions that were three cm in length over the lateral medial joint line respectively.  He was stable to anterior posterior varus and valgus stress, 1+ effusion in his knee.  There were no posterolateral corner problems.  He had no focal motor or sensory deficits in that right lower extremity, 2+ dorsalis pedis pulse.  Skin was intact.  Medical and lateral joint line was only slightly tender to palpation and his patella femoral joint did not cause him any pain whatsoever.  An X-ray of the knee was taken.  Notably, the examiner indicated that the claims file was reviewed in connection with the examination.

During the April 2003 VA examination the Veteran reported that he worked full time as an unpaid pastor and did not do any other sort of work.  He complained of severe bilateral knee pain.  He also had recurrent effusion and positive giving way almost daily for the right knee.  He denied any locking in the right knee since the 2001 surgery.  He had previously undergone physical therapy for the knees.  He took Naprosyn and Vicodin for the pain.  He had worn knee braces but stated that the braces made it feel worse so he did not wear them anymore.  The Veteran reported that he was beginning to experience some giving way in the left knee.  The left knee, according to the Veteran, began bothering him in 1990.  The Veteran denied having an injection in the knee and denied having surgery on the knee as well.  He did have a cane which he used whenever he was ambulatory.  He stated that he could "walk for as far a distance as he wants but he has to put up with the pain."  He brought a recent radiograph of the right knee showing an osteochondral defect of the lateral femoral condyle of the right knee.

Upon physical examination of the right knee the Veteran had 5 to 110 degrees range of motion with pain at both extremes.  He had minimal crepitus throughout his range of motion.  His right knee was stable to anterior and posterior, varus and valgus stresses.  He had some significant medial joint line tenderness both anterior and posterior.  He had no lateral joint line tenderness.  He had a negative McMurray's examination.  He had 5/5 strength of all major muscle groups right lower extremity.  He was neurovascularly intact distally.  He had no effusion of his right knee.  He had surgical scars on the medial and lateral aspects as well as scars from arthroscopy portals.  

Examination of the left knee reveals 0 to 135 degrees range of motion with no crepitus.  There was painless range of motion.  The knee was stable in anterior and posterior, varus and valgus stresses.  There was no joint line tenderness.  There was negative McMurray's examination.  There was 5/5 strength in all major muscle groups left lower extremity and he was neurovascularly intact distally.  

It was noted that radiographs had been performed at a VA facility three months earlier.  The assessment was posttraumatic degenerative joint disease of the right knee, mild.  The examiner suspected that in piecing the Veteran's story together that he likely had a osteochondral injury in 1981 with multiple subsequent debridements and finally pick arthroplasty of the area.  He also had loose bodies from the multiple cartilaginous fragmentations.  He continued to have severe pain in the knee which seemed to have some element of symptom overlay as well.  He stated that his knee disability was the reason for him being released from the VA chaplains program.  As for the left knee, he had a small amount of early degenerative joint disease in the knee.  

In an April 2003 addendum the April 2003 VA examiner noted that he now had the opportunity to review the Veteran's claims file in its entirety.  The examiner specifically noted the specific history of the Veteran's right knee disorder, noting the 1981, 1983, and 1997 surgeries.  With this new information, the examiner noted that the overall impression had not changed.  The examiner still suspected that the Veteran had post-traumatic degenerative joint disease of the right knee.  Based upon the arthroscopic findings in January 1997, this was confirmed.  This was not surprising given the fact that he had an ACL deficient knee.  According to the examiner, studies have well documented that an ACL deficient knee typically ends up being an osteoarthritic knee.  

During the July 2009 VA examination the Veteran stated that since his last disability examination he was having increasing constant pain with increased frequency, duration, and intensity of flare of pain.  He had complaints of numbness and tingling and loss of sensation in both lower legs, the right greater than the left.  He complained of constant bilateral severe pain with intermittent locking of the right, instability of both and swelling of both. 

The Veteran was no longer employed.  He last worked as a chaplain at VA in 1998.  He was unable to perform his duties.  Since that time, he had been placed on Social Security disability.  Activities of daily living such as sleeping, chores, and bathing were affected due to his condition.  He had flares of pain every day in both knees that were highly severe and would last all day.  He used the assistive device of a cane, hand rails, and orthopedic pillows with poor response for both knees.  Range of motion of the knees showed extension to 0 degrees neutral with pain and flexion on the right from 0 to 90 with pain active and passively, on the left it was 0 to 110 degrees active and passively.  

The range of motion of the bilateral knees measured above was not additionally limited following repetitive use.  Examination of the knees revealed that they were stable with Lachman, drawers, varus and valgus stressing.  There was palpable tenderness on the right medial joint space.  There was grade 2 crepitus bilaterally and McMurray was positive for right medial meniscal derangement.  The Veteran reported a stocking pattern, decrease in sensation with slight touch.  

Diagnostic testing revealed a diagnosis of bilateral degenerative joint disease, traumatic arthritis of the knees along with right meniscectomy lateral.  It was noted that the Veteran had subjective complaints of peripheral neuropathy with clinical findings of decreased sensation.  However, it was also noted that the Veteran had a comorbid condition of diabetes mellitus and had bilateral complaints.  
  
Also of record are VA outpatient treatment records dated from November 1982 through June 2011 as well as private treatment records dated from August 1982 through April 2009.  These records confirm the Veteran's history of bilateral knee problems reported above.  Significantly, in a May 2011 VA treatment record the Veteran complained of pain and swelling in both knees.  Physical examination revealed that there was trace swelling in the right knee, none of the left knee.  There was no erythema and no increased warmth.  There was mild medial and lateral laxity of the right knee, none of the left.  There was crepitation with movement of the right knee, particularly patellofemoral.  Range of motion testing revealed 0 to 120 degrees movement in the right knee and 0 to 130 degrees movement in the left knee . There was minor crepitation and generalized tenderness with no instability.  

Notably, as reported during the July 2009 VA examination, the Veteran is in receipt of Social Security disability benefits.  Included in the claims file is an April 2010 administrative decision from the Social Security Administration (SSA) granting disability benefits effective November 1995 due, primarily, to the Veteran's history of schizophrenia and bipolar disorder as well as right knee pain, status post lateral meniscectomy.  In September 2010 the Board remanded this case, in part, to obtain the records regarding the Veteran's award of disability benefits but an October 2010 response from the SSA indicates that these records are unavailable.  

Analysis

1. Residuals of lateral meniscectomy, right knee

As discussed ,above, by rating decision dated in October 2000 the RO increased the Veteran's disability rating for "residuals of lateral meniscectomy, right knee" to 30 percent disabling effective July 8, 2000.  By rating decision dated in January 2003 the RO proposed to decrease the Veteran's disability rating for "residuals of lateral meniscectomy, right knee" to noncompensably disabling.  The proposal to reduce the ratings for the knees was due, in part, by the Veteran's failure to report to a November 2002 scheduled VA examination.  Thereafter, the Veteran underwent a VA examination in April 2003.  Subsequently, by rating decision dated in June 2003 the RO effectuated the proposed reduction, reducing the Veteran's disability rating for the "residuals of lateral meniscectomy, right knee" to noncompensably disabling effective September 1, 2003.  Subsequently, by rating decision dated in July 2011 the RO increased the Veteran's disability rating for residuals of lateral meniscectomy, right knee" to 10 percent disabling effective September 1, 2003.  At the time of the June 2003 rating decision, the 30 percent rating had been in effect for less than 5 years.  

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155.  The Court has consistently held that when the RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288 (1999).

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342 (2000).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 
38 C.F.R. § 3.105(e).

The Board notes that the June 2003 rating decision that reduced the Veteran's disability rating for "residuals of lateral meniscectomy, right knee" from 30 percent to noncompensably disabling was based on a March 2003 VA outpatient treatment record which, allegedly, showed that there was no severe subluxation or instability as well as the April 2003 VA examination findings.  However, a review of the March 2003 VA treatment record does not mention instability or a lack thereof.  Rather, it indicates that the right knee was stable to torsional movements at that time.  Furthermore, while the April 2003 VA examination report noted that there was no instability to anterior, posterior, varus and valgus stresses, the Veteran reported positive giving way almost daily.  

Given the evidence of record, the Board finds that a disability rating of 30 percent is warranted for the Veteran's residuals of a right meniscectomy under the schedular criteria for the entire length of the appeal.  Notably, throughout the pendency of this appeal the Veteran has complained of his right knee giving out often.  Significantly, the Board notes that the July 2000 VA examiner opined that the Veteran's quadriceps atrophy could attribute for the giving way that he experiences when he walks.  Furthermore, the Board notes that the Veteran's quadriceps atrophy was noted as early as the June 1997 VA examination.  While not noted in either the April 2003 or July 2009 VA examination reports it was noted to be significant during the June 1997, July 2000, September 2000, and September 2001 VA examination reports.  As for the potential for a rating even higher than 30 percent, the Board notes that 30 percent is the highest rating possible under DC 5257.  

2. Right knee arthritis

In light of the foregoing, the Board is unable to find that the medical evidence of record supports assignment of a disability rating greater than 10 percent under DC 5010 for the Veteran's right knee arthritis.  As discussed above, the Veteran had right knee motion of 0 to 110 degrees in June 1997, 0 to 110 degrees in July 2000, 0 to 115 degrees in September 2000, 5 to 110 degrees in April 2003, and 0 to 90 degrees in July 2009.  As noted above, a loss of flexion to 90 degrees does not constitute a rating higher than 10 percent under DC 5260.  As above, flexion must be limited to at least 30 degrees for the next higher rating under DC 5260.  Furthermore, the Veteran's reported extension of 0 and 5 degrees in the above examination reports does not constitute compensable limitation of motion under DC 5261.  Thus, a 10 percent evaluation is the highest schedular rating the Veteran could possibly receive for right knee arthritis, based on motion.  

The Board also finds the provisions of DeLuca have already been considered with respect to the Veteran's right knee arthritis.  As discussed above, the Veteran has at least 90 degrees of flexion and a 10 percent rating under DC 5260 for loss of flexion requires that flexion be limited to 45 degrees.  As for extension, the Veteran at most has extension limited to 5 degrees and a 10 percent rating under Diagnostic Code 5261 for loss of extension requires that extension be limited to 10 degrees.  Therefore the evidence more nearly approximates a 10 percent rating for right knee arthritis taking under consideration the provisions of DeLuca.  As the Veteran does not meet the zero percent criteria for both flexion and extension, which require 60 degrees and 5 degrees respectively, the assignment of a separate rating under Diagnostic Codes 5260 or 5261 is not appropriate in this case. 

3.  Left knee arthritis

In light of the foregoing, the Board is unable to find that the medical evidence of record supports assignment of a disability rating greater than 10 percent under DC 5010 for the Veteran's left knee arthritis.  As above, the Veteran had left knee motion of 0 to 135 degrees in April 2003 and 0 to 110 degrees in July 2009.  As noted above, a loss of flexion to 110 degrees does not constitute a rating higher than 10 percent under DC 5260.  As discussed above, flexion must be limited to at least 30 degrees for the next higher rating under DC 5260.  Furthermore, the Veteran's reported extension of 0 degrees in the above examination reports does not constitute compensable limitation of motion under DC 5261.  Thus, a 10 percent evaluation is the highest schedular rating the Veteran could possibly receive for left knee arthritis, based on motion.  

Therefore the evidence more nearly approximates a 10 percent rating for left knee arthritis taking under consideration the provisions of DeLuca.  As discussed above, the Veteran has at least 110 degrees of flexion and a 10 percent rating under DC 5260 for loss of flexion requires that flexion be limited to 45 degrees.  As for extension, the Veteran at most has extension limited to 0 degrees and a 10 percent rating under Diagnostic Code 5261 for loss of extension requires that extension be limited to 10 degrees.  Thus, it appears that the currently assigned 10 percent rating for left knee arthritis is already taking into consideration the provisions of DeLuca.  As the Veteran does not meet the zero percent criteria for both flexion and extension, which require 60 degrees and 5 degrees respectively, the assignment of a separate rating under Diagnostic Codes 5260 or 5261 is not appropriate in this case. 


4.  Other considerations

With regard to the possibility of a separate compensable disability rating for other disorders of the knees, the Board notes that other potentially applicable DC's that provide evaluations for knee disorders not already considered include DC 5256 (ankylosis of the knee), DCs 5258 and 5259 (dislocated semilunar cartilage), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  There is no current evidence of ankylosis of the knee, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  In fact, the medical evidence of record, as summarized in pertinent part above, is consistently negative for such findings.  Specifically, all of the VA examination reports noted above are negative for ankylosis.  While the Veteran reported a history of locking prior to his 2001 surgery (during the April 2003 VA examination) and reported current episodes of locking during the July 2009 VA examination, there is no documentation of ankylosis or dislocated semilunar cartilage.  Also, the X-ray examination reports showed no evidence of fracture, dislocation, or joint effusion.  Thus, DCs 5256, 5258, 5259, and 5263 are not for application.

The Board has also considered his statements that his bilateral knee disorders are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

The evidence of record reflects that the Veteran's symptomatology for the bilateral knee disorders warrants no more than the disability ratings currently assigned.  The Board finds that no higher rating can be assigned pursuant to any other potentially applicable diagnostic code.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  
38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular disability ratings are not inadequate.  With regard to the right and left knee arthritis issues, a rating in excess of that assigned is provided for certain manifestations of the service-connected arthritis, specifically, range of motion limited to either less than 30 degrees of flexion and/or more than 15 degrees of extension but the medical evidence reflects that those manifestations are not present in this case.  There is also no competent evidence that either the Veteran's bilateral knee disorder, standing alone, cause marked interference with employment or require frequent hospitalizations or otherwise produces unrecognized impairment suggesting extraschedular consideration is indicated.  Barringer v. Peake, 22 Vet. App. 242 (2008).  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence 
not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in July 2009 and the claim was readjudicated in September 2009 and July 2011 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.



ORDER

A 30 percent disability rating for residuals of a right meniscectomy is warranted for the entire period on appeal, subject to the law and regulations governing payment of monetary benefits. 

An initial disability rating greater than 10 percent for right knee arthritis is denied. 

A disability rating greater than 10 percent for left knee arthritis is denied.


REMAND

As was noted in the September 2010 Board remand, in July 2003, the Veteran filed a claim for entitlement to a TDIU.  At that time the TDIU issue was referred for adjudication by the Agency of Original Jurisdiction (AOJ).  However, the Board also noted that the Court of Appeals for Veterans Claims (Court) has recently held that a request for TDIU is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability. Id at 454.  Therefore, the Board found that the claim for TDIU filed by the Veteran in July 2003 was part of the claims for increased ratings currently on appeal.  

Unfortunately, the RO has not yet adjudicated the TDIU issue.  Given the foregoing, the Board finds that compliance with the September 2010 remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.  


Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion as to whether the Veteran's service-connected disorders (i.e., traumatic arthritis of the right knee, residuals of lateral meniscectomy of the right knee, traumatic arthritis of the left knee, and postoperative scars of the right knee) preclude substantially gainful employment.  

The examiner is notified that, according to an April 2000 decision from SSA, the Veteran has been disabled since approximately November 1995 and is in receipt of SSA disability benefits due to his right knee and psychiatric disorders.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is not able to provide an opinion, he or she should explain why.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2. After completion of the foregoing, readjudicate the TDIU issue on the merits.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


